Harrison, J.,
delivered the opinion of the court.
This action was brought by Emma Meyer, the wife of Samuel Meyer, to recover of the defendant street car company damages for personal injuries alleged to have been sustained by her as a result of the defendant’s negligence. It is a companion suit to that of Virginia Railway and Power Company v. Samuel Meyer, ante, p. 410, 84 S. E. 742, grows out of the same accident and rests upon practically the same facts. The two cases were heard together in *417this court, the questions involved being in all essential particulars the same.
Instruction No. 2 in the present case is the same as No. 12 in the Samuel Meyer Case, except that here ie concludes with the words, “unless the jury shall further believe from the evidence that the plaintiff was guilty of contributory negligence.” The same objections are urged to the instruction here that were made to it in the Samuel Meyer Case, and the view there taken of these objections need not be repeated in this case.
The only additional assignment of error in the present case is that the verdict was excessive. The evidence shows that the injuries sustained by the plaintiff were serious and her suffering protracted. It was for the jury to say what compensation she was entitled to, and we cannot hold that their estimate of $2,500 was excessive.
For the reasons given in the opinion herewith handed down in the case of Virginia Railway and Power Co. v. Samuel Meyer, in addition to what is herein said, the judgment complained of must be affirmed.

Affirmed.